Citation Nr: 9904905	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-48 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which decided against reopening the 
veteran's claim for service connection for an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  In an unappealed decision of June 1988, the RO denied the 
veteran's claim for service connection for schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the RO's June 1988 denial which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1988 decision denying entitlement to 
service connection for acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  The evidence received since the June 1988 denial is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
schizophrenia was considered and denied by the RO on numerous 
occasions, including the last final decision of June 1988.  
The basis for initial denial of service connection was 
twofold:  the veteran was diagnosed with a personality 
disorder, which is not a compensable disability, rather than 
a psychosis; and there was no psychosis during service or the 
one-year presumptive period thereafter.  Subsequent denials 
were on the ground that no new and material evidence was 
presented.  The veteran did not appeal any of these denials.  
The veteran filed a claim in January 1994 asking for service 
connection for schizophrenia (paranoid type), which has been 
given the more general heading "acquired psychiatric 
disorder".  The RO denied this claim in February 1994 and 
the veteran appealed that denial.

In September 1997 the Board remanded the claim to the RO for 
additional development.  The Board was interested in an April 
1974 record containing a diagnosis of schizophrenia because 
it occurred within one year after separation from service.  
The Board requested the RO to obtain all records relating to 
this April 1974 hospitalization and treatment for 
schizophrenia and associate any such records with the claims 
file.  The Board also requested the RO to refer the file to a 
panel of two VA psychiatrists for their opinion as to whether 
the veteran was properly diagnosed with schizophrenia in 
April 1974.  The RO having complied with the Board's 
September 1997 remand, the case is again before the Board.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's June 1988 determination, that determination is 
final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence that has been associated with the 
veteran's claims file since the RO's June 1988 decision is 
the following: records of VA treatment, the transcript of 
December 1994 hearing and March 1998 medical opinion of two 
VA physicians pursuant to the Board's remand in this case.  
The VA treatment records, which were not duplicates of 
previously consider records, reflect psychiatric treatment 
and do not address the issue of whether schizophrenia was 
manifest during service or with one year of the veteran's 
separation from service.  

The hearing transcript contains testimony of the veteran and 
the veteran's mother.  The veteran testified that during 
service he involuntarily drank a beer containing a 
hallucinogen, after which time he began to hear voices.  He 
testified that he felt paranoid in the service, that he had 
not felt that way prior to service, and that two doctors who 
treated him after service told him he has paranoid 
schizophrenia.  The veteran's mother testified that the 
veteran did not use drugs or have any psychiatric problems 
prior to service.  She also stated that after service the 
veteran began acting nervous and talking to himself as if he 
were having a conversation with someone else.

As requested by the Board on remand, the VA medical opinion 
examined the April 1974 treatment records from John Cochran 
VA Hospital containing a diagnosis of schizophrenia in light 
of the entirety of the veteran's mental and behavioral 
history.  The opinion notes that the veteran manifested 
symptoms of schizophrenia such as hallucinations and 
delusions only when called to account for acts of anti-social 
behavior.  Although the veteran reported hallucinations and 
delusions when he was disciplined (in the military), 
hospitalized for aggressive behavior, or incarcerated, these 
symptoms were not observed by treating physicians while the 
veteran was under psychiatric observation.  The opinion 
states that a diagnosis of schizophrenia was carried over 
from one treatment record to the next without independent 
verification, but that during a period of regular 
observation, the treating psychiatrist diagnosed personality 
disorder, anti-social type and drug dependence.  The opinion 
concludes that the veteran's inconsistent behavior reveals a 
pattern of manipulation indicating an anti-social personality 
disorder and that the April 1974 diagnosis was not correct.

The evidence presented subsequent to the RO's June 1988 
denial is not all cumulative or redundant.  That 
notwithstanding, it bears directly, but not substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  The hearing testimony is not 
significant because it consists of statements of lay persons 
who are not competent to determine a medical matter such as 
the diagnosis or etiology of mental illness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  The 
recent VA medical opinion does not constitute new and 
material evidence because it weighs against rather than in 
favor of granting service connection for schizophrenia, and 
therefore would not alter the RO's prior final decisions.  
The medical opinion states that the April 1974 diagnosis of 
schizophrenia was incorrect and that the veteran has an anti-
social personality disorder.  

Because a personality disorder is not a disability for VA 
purposes, 38 C.F.R. § 3.303(c) and, in light of the recent 
medical opinion, an acquired psychiatric disorder was not 
incurred or aggravated in service or incurred within one year 
after separation, service connection is not established.  See 
38 U.S.C.A. §§ 1101, 1110 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  In the absence of new and 
material evidence bearing upon the issue of service 
connection, there is no basis for reopening the veteran's 
claim.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's June 1988 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.



ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for an acquired 
psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

